       Case 2:19-cv-00554-RJS-DBP Document 35 Filed 05/12/20 Page 1 of 2




David J. Jordan (1751)
david.jordan@stoel.com
Wesley F. Harward (15623)
wesley.harward@stoel.com
STOEL RIVES LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: 801.328.3131

Attorneys for Defendant Corporation of the
  President of The Church of Jesus Christ of
  Latter-day Saints

                 IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH

LAURA A. GADDY, individually and            NOTICE OF NON-OPPOSITION
on behalf of all others similarly           TO PLAINTIFF’S MOTION FOR
situated,                                    LEAVE TO FILE AMENDED
                 Plaintiffs,                       COMPLAINT
       v.
                                           Case No. 2:19-cv-00554-RJS
CORPORATION OF THE
PRESIDENT OF THE CHURCH OF                 The Honorable Robert J. Shelby
JESUS CHRIST OF LATTER-DAY                 The Honorable Dustin B. Pead
SAINTS, a Utah corporation sole,

                 Defendant.

       Defendant Corporation of the President of The Church of Jesus Christ of

Latter-day Saints (the “Church”) submits this Notice of Non-Opposition to

Plaintiff’s Motion for Leave to File Amended Complaint (the “Motion”) (Docket

34).




103392859.1 0056812-00016
        Case 2:19-cv-00554-RJS-DBP Document 35 Filed 05/12/20 Page 2 of 2




         The Church hereby provides its “written consent” to Plaintiff’s request to

file an amended complaint pursuant to Rule 15(a)(2) of the Federal Rules of Civil

Procedure. Plaintiff’s Motion is now moot, as no Court action is required under

Rule 15 if all parties stipulate to the filing of an amended pleading. After the

amended complaint is filed, the Church will respond by a motion to dismiss under

Rule 12 of the Federal Rules of Civil Procedure.

          DATED: May 12, 2020.
                                                STOEL RIVES LLP


                                                /s/ David J. Jordan
                                                David J. Jordan
                                                Wesley F. Harward

                                                Attorneys for Defendant Corporation of
                                                  the President of The Church of Jesus
                                                  Christ of Latter-day Saints




                                            2
106458230.1 0056812-00016
